      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 1 of 32




1    Brian Segee (Cal. Bar No. 200795)
     Center for Biological Diversity
2    660 S. Figueroa Street, Suite 1000
3    Los Angeles, CA 90017
     Tel: (805) 750-8852
4    Email: bsegee@biologicaldiversity.org
     Pro Hac Vice Application Pending
5
6    Marc Fink (Minn. Bar No. 343407)
     Center for Biological Diversity
7    209 East 7th Street
8    Duluth, MN 55805
     Tel: (218) 464-0539
9    Email: mfink@biologicaldiversity.org
     Pro Hac Vice Application Pending
10
11   Attorneys for Plaintiffs
12
13                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
14
15
16    Center for Biological Diversity, a           Case No.: _____________
      non-profit organization; and
17    Maricopa Audubon Society, a non-             COMPLAINT FOR DECLARATORY
18    profit organization,                         AND INJUNCTIVE RELIEF

19           Plaintiffs,
20
             v.
21
      U.S. Forest Service; and U.S. Fish
22    and Wildlife Service,
23
             Defendants.
24
25
26
27
28

     Complaint for Declaratory and Injunctive Relief                         Page 1
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 2 of 32




1                                        INTRODUCTION
2           1.     Plaintiffs Center for Biological Diversity (“Center”) and Maricopa
3    Audubon Society bring this action against the U.S. Forest Service (“Forest Service”) and
4    U.S. Fish and Wildlife Service (“FWS”) for violations of the Endangered Species Act
5    (“ESA”) arising from Forest Service final agency actions authorizing domestic livestock
6    grazing on 18 public lands allotments within the Verde River watershed on the Prescott,
7    Coconino, and Tonto National Forests in Arizona, including the issuance of term grazing
8    permits, allotment management plans (“AMPs”), and allotment annual operating
9    instructions (“AOIs”), as well as the Forest Service’s failure to act to prevent unlawful
10   livestock grazing on an additional 4 allotments that have been purportedly closed to
11   grazing.
12          2.     The Verde River is home to numerous ESA-listed species dependent on
13   aquatic and riparian habitat, including yellow-billed cuckoo, Gila chub, and Southwestern
14   willow flycatcher. In carrying out their consultation duties pursuant to section 7 of the
15   ESA for the 18 individual grazing allotment authorizations challenged in this action, the
16   Forest Service and FWS have determined that the effects of domestic livestock grazing
17   are not likely to adversely impact these species or adversely modify their designated
18   critical habitat. These determinations are primarily based on commitments to exclude
19   streamside habitat from cattle and to conduct regular monitoring of riparian areas in order
20   to ensure that the fencing exclusions remain intact and effective.
21          3.     In 2019, the Center conducted intensive surveys of cattle impacts in
22   riparian habitats for threatened and endangered species on National Forest grazing
23   allotments within the Verde River watershed. Contrary to the commitments made by the
24   Forest Service and FWS through the ESA section 7 process, these surveys documented
25   widespread cattle grazing occupancy and damage, and damaged or nonexistent exclusion
26   fencing, in dozens of locations inspected across the study area. The Center compiled the
27   findings of these surveys into a comprehensive report and provided that report to the
28   Forest Service and FWS in January 2020. In June 2020, the Center conducted follow-up

     Complaint for Declaratory and Injunctive Relief                                        Page 2
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 3 of 32




1    surveys to verify whether the Forest Service had remedied the unlawful grazing. In nearly
2    every area surveyed, unauthorized grazing continues. The results of these surveys were
3    also provided to the Forest Service.
4           4.     The ESA places ongoing obligations on federal agencies to ensure that their
5    actions do not jeopardize the continued existence of endangered species or adversely
6    modify or destroy their designated critical habitat, including the duty to reinitiate section
7    7 consultations in four circumstances. 50 C.F.R. § 402.16(a)(1)-(4). Agencies must
8    reinitiate and complete consultation, for example, “[i]f the amount or extent of taking
9    specified in the incidental take statement is exceeded,” when “[n]ew information reveals
10   effects of the action that may affect listed species or critical habitat in a manner or to an
11   extent not previously considered,” or when “[t]he identified action is subsequently
12   modified in a manner that causes an effect to the listed species or critical habitat that was
13   not considered in the biological opinion.” Id. § 402.16(a)(1)-(3).
14          5.     The Forest Service and FWS were required to reinitiate and complete
15   consultation when presented with evidence documenting extensive cattle use and
16   damaged or absent fencing exclusions on grazing allotments within the riparian
17   streamside areas of 22 specific allotments within the Verde River watershed on the
18   Prescott, Coconino, and Tonto National Forests. 18 of these allotments are permitted and
19   4 of these allotments are classified as vacant. The Forest Service’s failure to exclude
20   domestic livestock from occupied threatened and endangered species habitat, and
21   designated critical habitat, or to take immediate corrective action to remedy these
22   failures, undermines the Forest Service’s and FWS’ conclusions regarding the impact of
23   those specific grazing allotment authorizations on listed species and their designated
24   critical habitat, and triggers the specific reinitiation thresholds at 50 C.F.R. § 402.16(a).
25          6.     In addition, the Forest Service and FWS were required to reinitiate and
26   complete consultation due to the listing and designation of critical habitat for threatened
27   or endangered species subsequent to the most recent section 7 consultations for the Verde
28   River allotments. Only one of these consultations was conducted during the past five

     Complaint for Declaratory and Injunctive Relief                                         Page 3
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 4 of 32




1    years, and several were conducted two decades or more ago. Since that time, FWS has
2    listed several additional riparian-dependent species within the Verde River watershed as
3    threatened or endangered with extinction, including yellow-billed cuckoo, Gila chub,
4    narrow-headed and northern Mexican garter snakes, and Chiricahua leopard frog. These
5    new listings, and associated proposed and final critical habitat designations, also trigger
6    the reinitiation thresholds.
7           7.        On March 5, 2020, Plaintiffs provided 60 days’ Notice of its Intent (“NOI”)
8    to file this suit pursuant to the citizen suit provision of the ESA, 16 U.S.C. § 1540(g),
9    with respect to the 22 Verde River watershed grazing allotments on the Prescott,
10   Coconino, and Tonto National Forests. This detailed NOI contained much of the raw data
11   underlying the surveys, including hundreds of photographic reference points.
12          8.        On May 19, 2020, the Forest Service Southwestern Regional Forester
13   responded to Plaintiffs’ NOI. The response denies the findings of the Center’s survey,
14   stating that “[w]e did not identify any allotments that have compliance issues associated
15   with existing consultation documents.” FWS did not respond to the NOI. The agencies’
16   responses therefore do not resolve the ESA violations alleged in Plaintiff’s NOI.
17   Accordingly, Plaintiffs seek declaratory and injunctive relief to enforce the agencies’
18   mandatory ESA’s requirements with respect to the 22 Verde River allotments described
19   in this Complaint and listed in Table 1.
20                                  JURISDICTION AND VENUE
21          9.        This Court has jurisdiction over this action pursuant to 16 U.S.C.
22   § 1540(c),(g) (action arising under ESA citizen suit provision); 5 U.S.C. §§ 701-706
23   (APA review of agency action and failure to act); and 28 U.S.C. § 1331 (federal question
24   jurisdiction).
25          10.       The Court may grant the relief requested under the ESA, 16 U.S.C.
26   § 1540(g); the APA, 5 U.S.C. § 706(2); and 28 U.S.C. §§ 2201-2202 (declaratory and
27   injunctive relief).
28

     Complaint for Declaratory and Injunctive Relief                                        Page 4
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 5 of 32




1           11.    Plaintiffs provided sixty (60) days’ NOI to file this suit pursuant to the
2    citizen suit provision of the ESA, 16 U.S.C. § 1540(g), by letter to the Forest Service and
3    FWS dated March 5, 2020. Defendants have not taken action to remedy their continuing
4    ESA violations by the date of this complaint’s filing. Therefore, an actual controversy
5    exists between the parties under 28 U.S.C. § 2201.
6           12.    Venue is proper in the United States District Court for the District of
7    Arizona pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. § 1391(e) because a
8    substantial part of the events or omissions giving rise to the Center’s claims occurred in
9    Yavapai, Maricopa, and Gila Counties, which are within this District.
10                                            PARTIES
11            13. Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a non-profit
12   environmental organization dedicated to the protection of endangered species and wild
13   places through science, policy, and environmental law. The Center is headquartered in
14   Tucson, Arizona, with offices throughout the United States. The Center has more than
15   80,000 members.
16            14. Plaintiff MARICOPA AUDUBON SOCIETY is a nonprofit organization
17   with more than 3,000 members dedicated to the study and enjoyment of birds and other
18   wildlife, and to the protection and restoration of habitat in the Southwest. Maricopa
19   Audubon Society is run by volunteers and strives to protect and restore wildlife habitat
20   through education and community involvement.
21            15. Plaintiffs bring this action on their own behalf, and on behalf of their staff
22   and members who derive ecological, recreational, aesthetic, educational, scientific,
23   professional, and other benefits from the federal public lands where the grazing
24   allotments are located.
25            16. Plaintiffs and their members have protectable interests in the conservation
26   of the ESA-listed species and their streamside riparian and aquatic habitats found within
27   the Verde River watershed and the specific allotments at issue in this case, and in the full
28   and effective implementation of the Endangered Species Act. Plaintiffs seek to observe or

     Complaint for Declaratory and Injunctive Relief                                         Page 5
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 6 of 32




1    study these ESA-listed species within their natural habitats, without the degradation or
2    destruction of that habitat resulting from unlawful or unauthorized livestock grazing.
3             17. Plaintiffs’ members include individuals who regularly visit specific areas of
4    the Prescott, Coconino, and Tonto National Forests within the Verde River watershed that
5    are directly within, or impacted by, the specific grazing allotments at issue in this case.
6    Plaintiffs’ members’ use includes portions of the Verde River and Fossil Creek protected
7    under the Wild and Scenic Rivers Act—the only waterways protected by the Act within
8    the state of Arizona. Plaintiffs’ members use also includes areas within the Verde River
9    watershed protected by the Wilderness Act that are impacted by the unauthorized
10   grazing, including the Fossil Springs, Mazatzal, Wet Beaver, Cedar Bench, and Pine
11   Mountain Wilderness areas.
12            18. Plaintiffs’ members can demonstrate consistent and longstanding use and
13   enjoyment of the rivers and streams being degraded by unauthorized riparian grazing,
14   including the Verde River, East Verde River, Wet Beaver Creek, Fossil Creek, Red
15   Creek, Red Tank Draw, Walker Creek, Houston Creek, Tangle Creek, and Sycamore
16   Creek, as well as areas within those rivers’ larger watersheds that are impacted by
17   unlawful grazing. Plaintiffs have members who have concrete plans to return to these
18   areas during the next year, including the upcoming fall and winter.
19            19. Plaintiffs’ members and staff derive ecological, recreational, scientific,
20   educational, aesthetic, spiritual and other benefits from their use of the specific areas of
21   the Verde watershed within the Prescott, Coconino, and Tonto National Forests described
22   above. These interests of Plaintiffs’ members, have been, are being, and will continue to
23   be adversely harmed by the Forest Service’s and FWS’ failure to meet their procedural
24   and substantive duties under section 7 of the ESA. Through the Forest Service’s and
25   FWS’ actions and failures to act, domestic livestock are accessing streamside riparian
26   areas, resulting in streambank trampling, soil compaction, removal of riparian vegetation,
27   and deposition of cattle feces, resulting in water quality degradation, dewatering of
28   streams, habitat destruction, and related adverse impacts to endangered species and other

     Complaint for Declaratory and Injunctive Relief                                         Page 6
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 7 of 32




1    natural resource values, which in turn significantly and directly harms Plaintiffs’
2    members. The injuries described are actual, concrete injuries presently suffered by
3    Plaintiffs and their members, and they will continue to occur unless this Court grants
4    relief. The relief sought herein—including an Order compelling the Forest Service and
5    FWS to reinitiate and complete section 7 consultations for the challenged actions while
6    taking immediate corrective actions to effectively exclude cattle from streamside and
7    riparian areas and remedy the damage caused by those cattle—would redress those
8    harms. Plaintiffs and their members have no other adequate remedy at law.
9           20.    Defendant UNITED STATES FOREST SERVICE is an agency within the
10   Department of Agriculture, and has issued grazing authorizations including term grazing
11   permits, AMPs, and AOIs. Like all federal agencies, the Forest Service must comply with
12   all applicable requirements of the ESA, including the ongoing duty to comply with ESA
13   section 7 requirements in relation to those authorizations.
14          21.    Defendant UNITED STATES FISH AND WILDLIFE SERVICE is the
15   agency within the Department of the Interior that is charged with implementing the ESA,
16   and shares responsibility with the Forest Service for reinitiation and completion of
17   consultation under section 7 in relation to the grazing authorizations.
18                                   LEGAL BACKGROUND
19          22.    The Endangered Species Act, 16 U.S.C. §§ 1531-1544, is “the most
20   comprehensive legislation for the preservation of endangered species ever enacted by any
21   nation.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180 (1978). Its fundamental purposes
22   are “to provide a means whereby the ecosystems upon which endangered species and
23   threatened species depend may be conserved [and] to provide a program for the
24   conservation of such endangered species and threatened species . . . .” 16 U.S.C.
25   § 1531(b).
26          23.    To achieve these objectives, the ESA directs the Secretary of the Interior,
27   through FWS, to determine which species of plants and animals are “threatened” and
28   “endangered” and place them on the list of protected species. Id. § 1533. An

     Complaint for Declaratory and Injunctive Relief                                        Page 7
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 8 of 32




1    “endangered” or “threatened” species is one “in danger of extinction throughout all or a
2    significant portion of its range,” or “likely to become endangered in the near future
3    throughout all or a significant portion of its range,” respectively. Id. § 1532(6), (20).
4           24.    Once a species is listed, the ESA provides procedural and substantive
5    protections to ensure the species’ continued survival, and its ultimate recovery, including
6    the designation of critical habitat, the preparation and implementation of recovery plans,
7    the prohibition against the “taking” of listed species, and the requirement for interagency
8    consultation. Id. §§ 1533(a)(3), 1533(f), 1536, 1538.
9           25.    Section 7(a)(1) of the ESA requires each federal agency, in consultation
10   with FWS, to carry out programs for the conservation of threatened and endangered
11   species. 16 U.S.C. § 1536(a)(1). The ESA defines “conserve” and “conservation” to
12   mean “the use of all methods and procedures which are necessary to bring any
13   endangered species or threatened species to the point at which the measure provided
14   pursuant to this chapter are no longer necessary.” 16 U.S.C. § 1532(3).
15          26.    Section 7(a)(2) of the ESA requires that “[e]ach Federal agency shall, in
16   consultation with . . . [FWS], [e]nsure that any action authorized, funded, or carried out
17   by such agency . . . is not likely to jeopardize the continued existence of any endangered
18   species or threatened species or result in the destruction or adverse modification of
19   [critical habitat].” Id. § 1536(a)(2). This section 7(a)(2) consultation process has been
20   described as the “heart of the ESA.” W. Watersheds Project v. Kraayenbrink, 632 F.3d
21   472, 495 (9th Cir. 2011).
22          27.    FWS’ regulations define an agency “action” to mean “all activities or
23   programs of any kind authorized, funded, or carried out, in whole or in part, by Federal
24   agencies.” 50 C.F.R. § 402.02.
25          28.    If listed or proposed species may be present in the project area, the action
26   agency must prepare a “biological assessment” to determine whether the listed species
27   may be affected by the proposed action. 50 C.F.R. § 402.12.
28          29.    If the action agency determines that its proposed action may affect any

     Complaint for Declaratory and Injunctive Relief                                         Page 8
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 9 of 32




1    listed species or critical habitat, the agency must normally engage in “formal
2    consultation” with FWS. Id. § 402.14. However, the agency need not initiate formal
3    consultation if, as a result of the preparation of a biological assessment or as a result of
4    informal consultation with FWS, the agency determines, with the written concurrence of
5    FWS, that the proposed action is not likely to adversely affect any listed species or
6    critical habitat. Id. §§ 402.13, 402.14(b)(1).
7           30.    Through the formal section 7 consultation process, FWS prepares a
8    “biological opinion” as to whether the action is likely to jeopardize the species or destroy
9    or adversely modify critical habitat and, if so, suggests “reasonable and prudent
10   alternatives” to avoid that result. Id. § 402.14; 16 U.S.C. § 1536(b)(3)(A). If the
11   biological opinion concludes that the action is not likely to jeopardize the continued
12   existence of a listed species, and will not result in the destruction or adverse modification
13   of critical habitat, FWS must provide an “incidental take statement,” specifying the
14   amount or extent of such incidental taking on the species and any “reasonable and
15   prudent measures” that FWS considers necessary or appropriate to minimize such impact,
16   and setting forth the “terms and conditions” that must be complied with by the action
17   agency to implement those measures. 16 U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i).
18          31.    Agencies must reinitiate consultation on agency actions over which the
19   action agency retains, or is authorized to exercise, discretionary involvement or control,
20   if: (1) the amount or extent of taking specified in the incidental take statement is
21   exceeded; (2) new information reveals effects of the action that may affect listed species
22   or critical habitat in a manner or to an extent not previously considered; (3) the identified
23   action is subsequently modified in a manner that causes an effect to the listed species or
24   critical habitat that was not considered in the biological opinion or written concurrence;
25   or (4) a new species is listed or critical habitat designated that may be affected by the
26   identified action. 50 C.F.R. § 402.16(a)(1)-(4).
27          32.    After the initiation or reinitiation of section 7 consultation, the action
28   agency is prohibited from making “any irreversible or irretrievable commitment of

     Complaint for Declaratory and Injunctive Relief                                            Page 9
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 10 of 32




1    resources with respect to the agency action which has the effect of foreclosing the
2    formulation or implementation of any reasonable and prudent alternative measures which
3    would not violate subsection (a)(2).” 16 U.S.C. § 1536(d).
4           33.    During the consultation process, federal agencies must “use the best
5    scientific and commercial data available.” Id. § 1536(a)(2); 50 CFR § 402.14(d).
6                                         BACKGROUND
7           A.     The Verde River Watershed
8           34.    A major tributary of the Colorado River basin, the Verde River spans a
9    192-mile length through Arizona’s center, eventually joining the Salt River north of
10   Mesa. The Verde River provides water for millions of Arizonans, including all of the
11   domestic water for communities and rural households from the Prescott Valley through
12   the Verde Valley, and supplies approximately 40 percent of the surface water that the Salt
13   River Project delivers to Phoenix-area residents for municipal and agricultural use.
14          35.    Federal lands comprise slightly less than two-thirds (≈ 62%) of the Verde
15   River watershed. The majority of this federal public land is managed by the Forest
16   Service, as parts of the Prescott, Coconino, Tonto, and Kaibab National Forests, and
17   includes several designated Wilderness areas, inventoried roadless areas, and the only
18   two Wild and Scenic River segments in the state of Arizona.
19          36.    The Verde River is a critical flyway for migratory birds, home to desert
20   nesting bald eagles, and harbors one of the largest remaining native fish assemblages in
21   Arizona. The Verde and its tributaries and wetlands are occupied by numerous ESA-
22   listed threatened or endangered species which depend upon healthy and functioning
23   streamside riparian and aquatic habitat, including: yellow-billed cuckoo, southwestern
24   willow flycatcher, Mexican spotted owl, Chiricahua leopard frog, narrow-headed and
25   northern Mexican garter snakes, Gila chub, razorback sucker, Gila topminnow, desert
26   pupfish, spikedace, and loach minnow.
27
28

     Complaint for Declaratory and Injunctive Relief                                       Page 10
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 11 of 32




1
            B.     Public Lands Grazing is a Primary Threat to Endangered Species
2                  Dependent on Southwestern Streams
3
4           37.    Scientific study on the impacts of livestock grazing on aquatic and riparian
5    habitats in the Southwest is extensive and universally shows severe and lasting negative
6    impacts such that complete exclusion of cattle is widely accepted as a minimum baseline
7    management strategy in preserving stream health. Livestock grazing has both direct and
8    indirect effects on streams, and is a leading cause of species endangerment in the
9    Southwest, including many of the ESA-listed species within the Verde River watershed.
10          38.    Livestock directly affects riparian habitat through removal of riparian
11   vegetation. Loss of riparian vegetation in turn raises water temperatures, reduces bank
12   stability, and eliminates an important structural component of the stream environment
13   that contributes to the formation of pools.
14          39.    Grazing physically alters streambanks through trampling and shearing,
15   leading to bank erosion. In combination, loss of riparian vegetation and bank erosion can
16   alter channel morphology, resulting in downcutting and an increased width/depth ratio,
17   all of which lead to a loss of pool habitats and shallow side and backwater habitats used
18   by several of the listed species that are the subject of this lawsuit.
19          40.    Livestock also indirectly impact aquatic and riparian habitats by
20   compacting soils, altering soil chemistry, and reducing vegetation cover in upland areas,
21   leading to increased severity of floods and sediment loading, lower water tables, and
22   altered channel morphology.
23          41.    One consequence of these impacts to watersheds is a reduction in the
24   quantity and quality of pool habitat. A lowered water table, for example, results in direct
25   loss of pool habitats, simply because water is not available to form pools. Increased
26   erosion results in filling of pools with sediments. Channel incision and increased flood
27   severity both can scour out pools, reducing habitat complexity and resulting in shallow,
28   uniform streambeds, all of which harms the species at issue in this suit.

     Complaint for Declaratory and Injunctive Relief                                      Page 11
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 12 of 32




1
             C.    The Forest Service and FWS Rely Upon Riparian Exclusions as a
2                  Primary Basis for Endangered Species Act Compliance on
3                  Verde River Allotments

4            42.   The Forest Service has recognized the negative impacts of livestock grazing
5    on the riparian resources of the Verde River watershed for decades. In 1979, for example,
6    the Prescott, Coconino, and Tonto National Forests issued an “Action Program for
7    Resolution of Livestock-Riparian Conflicts on the Salt River and Verde River,” which
8    noted the “severe deterioration” of the riparian plant communities from livestock grazing.
9            43.   Nonetheless, prior to the late 1990s, the Forest Service routinely authorized
10   cattle grazing on Southwestern streams and riparian areas despite the mounting evidence
11   of its devastating impacts on those areas and the imperiled species that depend upon
12   them.
13           44.   In Sw. Ctr. for Biological Diversity v. U.S. Forest Serv., the Center in 1997
14   sued the Forest for its failure to fulfill its Endangered Species Act section 7 consultation
15   duties with respect to the impacts of 158 grazing allotments on southwestern willow
16   flycatcher, loach minnow, and spikedace, including numerous allotments within the
17   Verde River watershed. No. CV-97-666-TUC-JMR (D. Ariz. Oct. 23, 1997).
18           45.    Under a resultant April 1998 settlement agreement, the Forest Service
19   agreed to immediately remove cattle from ninety-nine percent of riparian habitats within
20   the allotments at issue until FWS issued a biological opinion pursuant to section 7 of the
21   ESA.
22           46.   These obligations catalyzed the Forest Service, in cooperation with FWS, to
23   develop a grazing consultation team, comprised of a leader, representative biologists, and
24   rangeland specialists from the Forest Service, with biologists and other advisors from
25   FWS. This interagency team developed “Grazing Guidance Criteria,” to guide ESA
26   section 7 consultations regarding grazing and to apply those criteria to all 962 grazing
27   allotments within USFS Region 3 (Southwestern Region.). See Sw. Ctr. for Biological
28

     Complaint for Declaratory and Injunctive Relief                                       Page 12
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 13 of 32




1    Diversity v. U.S. Forest Serv., Nos. CV-97-666-TUC-JMR, CV-97-2562-PHX-SMM,
2    2001 U.S. Dist. LEXIS 25027, *6-8 (D. Ariz. Mar. 30, 2001).
3           47.    Since that time, grazing exclusions, as well as annual monitoring to ensure
4    the effectiveness of those exclusions, have served as a cornerstone for ESA compliance in
5    relation to the Forest Service’s decisions authorizing grazing on individual grazing
6    allotments.
7           48.    Today, the Forest Service and FWS continue to utilize an iteration of the
8    Grazing Criteria, now called the “Master Framework for Streamlining Consultation on
9    Livestock Grazing Activities” (December 2015) (hereinafter referred to as “Grazing
10   Criteria”). The Grazing Criteria provides that the Forest Service and FWS can only
11   determine that livestock grazing is not likely to adversely affect the aquatic and riparian
12   dependent threatened and endangered species in the Verde River watershed, or destroy or
13   adversely modify their designated critical habitat, through robust protection of streamside
14   riparian habitats, typically achieved through year-long exclusion of cattle.
15          49.    These riparian exclusions are only one component of the agencies’ not
16   likely to adversely affect determination under section 7 of the ESA. The Forest Service
17   must also meet specific standards with respect to grazing in adjacent upland areas.
18          50.    In order to make a “not likely to adversely affect” finding for ESA-listed
19   fish within the Verde River watershed including Gila chub, loach minnow, spikedace,
20   razorback sucker, Gila topminnow, and desert pupfish, the Grazing Criteria requires the
21   Forest Service to ensure that “[d]irect effects to listed species will be avoided by yearlong
22   exclusion of livestock from occupied … habitats in the action area,” as well as a
23   determination that impacts from upland livestock grazing “are determined to be
24   insignificant or discountable as measured through quantitative or qualitative measures
25   such as watershed health and condition, use levels, or sedimentation in critical habitat.”
26   (p. 80).
27          51.    In order to make a “not likely to adversely affect” finding for ESA-listed
28   birds within the Verde River watershed including Southwestern willow flycatcher and

     Complaint for Declaratory and Injunctive Relief                                       Page 13
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 14 of 32




1    yellow-billed cuckoo, the Grazing Criteria requires the Forest Service to ensure that
2    grazing activities “do not measurably or detectably reduce the suitability or regeneration”
3    of riparian streamside habitat, as well as making a required determination that potential
4    indirect effects are “insignificant or discountable.” (p. 31, 34).
5           52.    In order to make a “not likely to adversely affect” finding for narrow-
6    headed and northern Mexican garter snake, the Grazing Criteria requires the Forest
7    Service to ensure that there “will be no livestock use or livestock management activities
8    where the species is reasonably certain to occur or where there is occupied habitat,” as
9    well as determinations that the impacts from upland livestock grazing are “insignificant
10   or discountable,” with “particular attention given to potential impacts to native fish,” and
11   that proposed livestock management activities “will not increase the likelihood that
12   bullfrogs, non-native, spiny-rayed fish, brown trout, or crayfish will colonize, be
13   introduced, or improve their status.” (p. 127, 132).
14          53.    18 of the 22 Verde River watershed allotments at issue in this suit have
15   most recently been considered in six separate Biological Opinions prepared by FWS. The
16   remaining 4 allotments are considered vacant by the Forest Service. In accordance with
17   the Grazing Criteria and substantive ESA obligations to avoid jeopardizing the continued
18   existence of listed species, or destroy or adversely modify designated critical habitat,
19   these consultations have relied upon Forest Service commitments to exclude livestock
20   from riparian areas, ensured through consistent Forest Service monitoring, to justify
21   conclusions of no effect or not likely to adversely affect determinations in relation to
22   aquatic or riparian dependent endangered species.
23
            D.     The Center Documented Widespread and Significant Riparian
24                 Damage on Grazing Allotments within the Verde River Watershed
25
26          54.    Plaintiff Center for Biological Diversity conducted on-the-ground

27   assessments in 2019 to determine if cattle are present within Verde River watershed

28   riparian areas that are purportedly excluded from cattle on 23 public lands grazing


     Complaint for Declaratory and Injunctive Relief                                       Page 14
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 15 of 32




1    allotments in the Prescott, Coconino, and Tonto National Forests. In total, the Center
2    surveyed riparian areas along 143.2 stream miles on the Verde and East Verde Rivers and
3    portions of major tributaries including Wet Beaver Creek, Fossil Creek, Walker Creek,
4    Houston Creek, Red Tank Draw, Tangle Creek, and Red Creek. Observations of cattle
5    impacts were collected for 350 distinct riparian segments, each generally ¼ to a mile in
6    length, and averaging 0.41 miles long.
7           55.    In conducting the assessments, field surveyors recorded livestock grazing
8    impacts to riparian vegetation, soils, and streambanks, and documented the condition of
9    exclosure fencing. Data were collected in six categories and were scored based on the
10   severity and frequency of impacts. Stream reaches were ranked with absent, light,
11   moderate, or significant grazing impacts. All data is supported by more than 1,700
12   georeferenced photographs documenting livestock presence and their impacts.
13          56.    These assessments documented that the purported fencing exclusions were
14   frequently in disrepair or simply nonexistent, resulting in widespread unauthorized cattle
15   presence with associated damage to riparian areas and occupied or suitable endangered
16   species habitat. Approximately 44% of stream miles were ranked with moderate to
17   significant impacts (62.6 miles), while only 30% of stream miles were absent of cattle
18   impacts (42.9 miles).
19          57.    In numerous instances, surveyors observed cattle directly present in riparian
20   and streamside areas. In addition to branded cattle associated with the permitted
21   allotments, surveyors also observed “feral” or unbranded cattle (i.e., not showing
22   evidence of human ownership) on 18 permitted allotments, as well as on 4 purportedly
23   vacant allotments.
24          58.    The Center compiled these survey results into a detailed report in January
25   2020 and provided this report to the Forest Service. The Forest Service has not taken
26   adequate corrective action in response.
27          59.    In June 2020, the Center conducted a follow-up spot survey on several
28   allotments surveyed in 2019, documenting continued extensive damage and recent cattle

     Complaint for Declaratory and Injunctive Relief                                      Page 15
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 16 of 32




1    impacts on those allotments. The Center provided the results of this June 2020 survey to
2    the Forest Service on August 4, 2020.
3           E.     Verde River Grazing Allotments: Specific Allegations
4           60.    On December 30, 2002, FWS issued a Biological Opinion for the Forest
5    Service’s authorization of grazing on 16 allotments in the Verde River watershed on the
6    Prescott National Forest, including the Muldoon, West Bear, China Dam, Sand Flat,
7    Perkinsville, Horseshoe, and Antelope Hills allotments on the upper Verde River within
8    Chino Valley Ranger District, and the Brown Springs allotment on the Verde Ranger
9    District.
10          61.    The December 30, 2002 Biological Opinion considered the impacts of
11   grazing on the loach minnow and spikedace, and their designated critical habitat. The
12   Biological Opinion states that “spikedace are potentially occupying the upper Verde
13   River complex” and that the Verde River is “likely occupied by spikedace” in the
14   Muldoon, China Dam, Sand Flat, Horseshoe, Antelope Hills, and Perkinsville
15   allotments.” (p. 48). Although loach minnows are considered extirpated from the entire
16   Verde River system, FWS noted a “promising prospect of future reintroduction efforts”
17   for both loach minnow and spikedace in unoccupied stream reaches throughout the
18   watershed.
19          62.    The December 20, 2002 Biological Opinion concludes that grazing in the
20   upper Verde allotments is not likely to jeopardize the continued existence of the
21   spikedace or loach minnow, or result in the destruction or adverse modification of their
22   designated critical habitat, based on the installation of fencing around riparian areas, and
23   monitoring regimes.
24          63.    With respect to the seven upper Verde allotments, the December 30, 2002
25   Biological Opinion states that 3.6 miles of the Verde River within the Muldoon
26   Allotment, 9.7 miles of the Verde River within the West Bear Allotment, 3 miles of the
27   Verde River within the China Dam Allotment, 1.7 miles of the Verde River within the
28   Sand Flat Allotment, 1.6 miles of the Verde River within the Perkinsville Allotment, 3.4

     Complaint for Declaratory and Injunctive Relief                                      Page 16
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 17 of 32




1    miles of the Verde River within the Horseshoe Allotment, and 14.6 miles of the Verde
2    River within the Antelope Allotment is excluded from livestock use and regularly
3    monitored for unauthorized cattle.
4           64.    The Center’s 2019 surveys documented cattle impacts all along the
5    purportedly excluded Upper Verde River corridor within all of these allotments,
6    including 3.72 miles on the Muldoon allotment (NOI, p. 15-19), 8.84 miles on the West
7    Bear allotment (NOI, p. 20-31), 3.08 miles on the China Dam allotment (NOI, p. 31-47),
8    1.77 miles on the Sand Flat allotment (NOI, p. 38-47), 1.33 miles on the Perkinsville
9    allotment (NOI, p. 48-55), 3.46 miles on the Horseshoe allotment (NOI, p. 55-69), and
10   9.21 miles on the Antelope Hills allotment (NOI, p. 70-85).
11          65.    These findings contradict the Forest Service’s commitment in the
12   December 30, 2002 Biological Opinion to exclude cows from the Verde River on the
13   Muldoon, West Bear, China Dam, Sand Flat, Perkinsville, Horseshoe, and Antelope Hills
14   allotments, and demonstrate that the Forest Service has not been conducting required
15   monitoring or taken required corrective action to remove unauthorized cattle from
16   purportedly excluded riparian areas.
17          66.    With respect to the Verde District allotment, the December 30, 2002
18   Biological Opinion states that the Brown Springs allotment contains 12 miles of the
19   Verde River, and that portions of the River are accessible to grazing through two “water
20   gap” access points.
21          67.    The Center’s 2019 surveys documented cattle impacts on 8.62 miles of the
22   purportedly excluded Verde River corridor within the Brown Springs allotment (at its
23   border with the 13-Mile Rock and Hackberry/Pivot Rock allotment) (NOI, p. 120-153).
24          68.    These findings contradict the Forest Service’s commitment to exclude cows
25   from the Verde River on the Brown Springs allotment and demonstrate that the Forest
26   Service has not been conducting required monitoring or taken required corrective action
27   to remove unauthorized cattle from purportedly excluded riparian areas.
28

     Complaint for Declaratory and Injunctive Relief                                     Page 17
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 18 of 32




1           69.    In addition to this new information showing that the Verde River grazing
2    exclusions are not being maintained or monitored, the December 30, 2002 Biological
3    Opinion does not address several subsequently listed species and critical habitats that
4    may be affected by the grazing authorizations, including razorback sucker, Southwestern
5    willow flycatcher, yellow-billed cuckoo, and narrow-headed and northern Mexican garter
6    snakes.
7           70.    On August 14, 2014, FWS issued a Biological Opinion for the Forest
8    Service’s authorization of grazing on the Windmill West allotment on the Coconino
9    National Forest. In that Biological Opinion, FWS concurred with Forest Service
10   determinations that grazing was not likely to adversely affect ESA-listed riparian and
11   aquatic species including southwestern willow flycatcher, yellow-billed cuckoo, loach
12   minnow, spikedace, razorback sucker, and Gila topminnow, based on the Forest Service’s
13   commitment to exclude cattle from the Verde River and Oak Creek.
14          71.    The Center’s 2019 surveys documented cattle impacts on 1.30 miles of the
15   purportedly excluded Verde River corridor within the Windmill West allotment (at its
16   border with the Antelope Hills allotment) (NOI, p. 86-93).
17          72.    These findings contradict the Forest Service’s commitment to exclude cows
18   from the Verde River on the Windmill West allotment and demonstrate that the Forest
19   Service has not been conducting required monitoring or taken required corrective action
20   to remove unauthorized cattle from purportedly excluded riparian areas.
21          73.    On May 6, 2016, FWS issued a Biological Opinion for the Forest Service’s
22   authorization of grazing on eight allotments on the Coconino National Forest including
23   the Apache Maid, Beaver Creek, Walker Basin, 13-Mile Rock, Fossil Creek, and
24   Hackberry/Pivot Rock allotments. The May 6, 2016 Biological Opinion considered the
25   impacts of grazing authorizations on yellow-billed cuckoo, narrow-headed and northern
26   Mexican garter snakes, and Gila chub.
27          74.    In the May 6, 2016 Biological Opinion, FWS agreed with the Forest
28   Service’s determination that only two of the allotments—Apache Maid and Beaver

     Complaint for Declaratory and Injunctive Relief                                     Page 18
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 19 of 32




1    Creek—had potential for adverse impacts to listed species or critical habitat. FWS also
2    concurred with “no effect” or “not likely to adversely affect” determinations on the
3    Walker Basin, 13-Mile Rock, Fossil Creek, and Hackberry/Pivot Rock allotments.
4           75.    The FWS concurrences in the May 6, 2016 Biological Opinion are all based
5    on the Forest Service commitment to exclude livestock from the Verde River, as well as
6    tributary streams including Walker Creek, Red Tank Creek, and Wet Beaver Creek.
7    These three tributaries contain occupied habitat for Gila chub and yellow-billed cuckoos.
8           76.    The Center’s 2019 surveys documented cattle impacts on more than 1.60
9    miles of the purportedly excluded Red Tank Draw within the Apache Maid allotment
10   (NOI, p. 91-100), 1.50 miles of the purportedly excluded Walker Creek within the
11   Walker Basin allotment (NOI, p. 112-120), nearly 2 miles of the purportedly excluded
12   Wet Beaver Creek and more than 2.6 miles of the purportedly excluded Red Tank Draw
13   within the Beaver Creek allotment (NOI p. 100-111), approximately 8.5 miles of the
14   purportedly excluded Verde River within the 13-Mile Rock allotment (at its boundary
15   with the Brown Springs and Hackberry/Pivot Rock allotments) (NOI, p. 120-153), and
16   2.6 miles of the purportedly excluded Verde River within the Fossil Springs allotment (at
17   its border with the Skeleton Ridge allotment) (NOI, p. 159-182 and p. 230-246).
18          77.    These findings contradict the Forest Service’s commitment to exclude cows
19   from the Verde River and its tributaries on the Apache Maid, Beaver Creek, Walker
20   Basin, 13-Mile Rock, Fossil Creek, and Hackberry/Pivot Mountain allotments in the May
21   6, 2016 Biological Opinion, and demonstrate that the Forest Service has not been
22   conducting required monitoring or taken required corrective action to remove
23   unauthorized cattle from purportedly excluded riparian areas.
24          78.    On September 8, 1995, FWS issued a Biological Opinion for the Forest
25   Service’s authorization of grazing on allotments including the Cedar Bench allotment
26   on the Tonto National Forest. Cedar Bench contains portions of the wild and scenic
27   Verde River and the southern portion of the allotment lies within the Mazatzal
28   Wilderness.

     Complaint for Declaratory and Injunctive Relief                                    Page 19
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 20 of 32




1           79.    The Cedar Beach allotment contains portions of the Verde River, East
2    Verde River, and Fossil Creek. The September 8, 1995 Biological Opinion anticipated
3    that grazing of the Verde River would take place from mid-November to mid-March
4    every other year, and notes that livestock is able to access all three waters, but requires
5    the Forest Service to monitor riparian use and restrict such use where livestock is causing
6    damage.
7           80.    The Center’s 2019 surveys documented some of the most intensive damage
8    of all allotments on the Cedar Bench allotment. In all segments surveyed, the cattle
9    impacts were categorized as significant, including 3.74 miles of the Verde River, and
10   5.96 miles of the East Verde River (NOI, p. 247-308). An additional 7.90 miles of
11   significant cattle impacts were noted on the East Verde River in the adjacent Bull Springs
12   allotment, which is administratively closed to grazing and contained entirely within the
13   Mazatzal Wilderness (NOI, p. 318-364).
14          81.    These findings demonstrate that the Forest Service has not been conducting
15   required monitoring on the Cedar Bench allotment or taken required corrective action to
16   exclude cattle from riparian areas as required by the September 8, 1995 Biological
17   Opinion.
18          82.    In addition to this new information showing that purported riparian grazing
19   exclusions on the Cedar Bench allotment are not being maintained or monitored, the
20   September 8, 1995 Biological Opinion does not address several subsequently listed
21   species and critical habitats that may be affected by the grazing authorizations, including
22   loach minnow, spikedace, yellow-billed cuckoo, southwestern willow flycatcher, Gila
23   chub, and narrow-headed and northern Mexican garter snakes.
24          83.    On June 25, 1997, FWS issued a Biological Opinion for the Forest
25   Service’s authorization of grazing on allotments including the Skeleton Ridge allotment
26   on the Tonto National Forest. Skeleton Ridge, which now also includes the former Ike’s
27   Backbone allotment, contains approximately 20 miles of the wild and scenic Verde River
28

     Complaint for Declaratory and Injunctive Relief                                       Page 20
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 21 of 32




1    and much of the southern portion of the allotment lies within the Mazatzal Wilderness,
2    while western portions of the allotment lie within Pine Mountain Wilderness.
3           84.    The Skeleton Ridge allotment contains portions of the Verde River,
4    Houston Creek, and Fossil Creek. The June 25, 1997 Biological Opinion, addressing
5    impacts to razorback sucker and southwestern willow flycatcher, anticipated that
6    approximately 7 miles of river would be accessible to livestock, but requires the Forest
7    Service to monitor riparian use and restrict such use where livestock is causing damage.
8           85.    The Center’s 2019 surveys documented some of the most intensive damage
9    of all allotments on the Skeleton Ridge allotment. Cattle impacts were categorized as
10   significant on more than 10.5 miles of the Verde River, 2.1 miles of Fossil Creek (at the
11   border with Deadman Mesa allotment), and nearly 0.4 miles of moderate impacts at
12   Houston Creek (NOI, p. 159-299).
13          86.    These findings demonstrate that the Forest Service has not been conducting
14   required monitoring on the Skeleton Ridge allotment, or taken required corrective action
15   as required by the June 25, 1997 Biological Opinion.
16          87.    In addition to this new information showing that purported riparian
17   exclusions on the Skeleton Ridge allotment are not being maintained or monitored, the
18   June 25, 1997 Biological Opinion does not address several subsequently listed species
19   and critical habitats that may be affected by the grazing authorizations, including loach
20   minnow, spikedace, yellow-billed cuckoo, southwestern willow flycatcher, Gila chub,
21   and narrow-headed and northern Mexican garter snakes.
22          88.    On December 19, 2000, FWS issued a Biological Opinion for the Forest
23   Service’s authorization of grazing on the Red Creek allotment on the Tonto National
24   Forest. Red Creek contains the southernmost portion of the wild and scenic Verde River
25   and much of the eastern portion of the allotment lies within the Mazatzal Wilderness,
26   while the northwestern portion is within Pine Mountain Wilderness.
27          89.    The Red Creek allotment contains 14 miles of the Verde River, as well as
28   an additional 5 miles of perennial waters on Red Creek and Tangle Creek. The December

     Complaint for Declaratory and Injunctive Relief                                     Page 21
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 22 of 32




1    19, 2000 Biological Opinion, addressing impacts to razorback sucker and southwestern
2    willow flycatcher, stated that no grazing would occur along the Verde River, and that
3    portions of Red Creek and Tangle Creek would also be excluded from grazing.
4           90.       The Center’s 2019 surveys documented more than 5 miles of significant
5    cattle impacts on Red Creek and 1.2 miles of significant cattle impacts on Tangle Creek
6    within the Red Creek allotment. (p. 365-496).
7           91.       These findings contradict the Forest Service’s commitment in the
8    December 19, 2000 Biological Opinion to exclude cows from Red Creek and Tangle
9    Creek within the Red Creek allotment and demonstrate that the Forest Service has not
10   been conducting required monitoring or taken required corrective action to remove
11   unauthorized cattle from purportedly excluded riparian areas.
12          92.       In addition to this new information showing that the grazing exclusions are
13   not being maintained or monitored, the December 19, 2000 Biological Opinion does not
14   address several subsequently listed species and critical habitats that may be affected by
15   the grazing authorizations, including loach minnow, spikedace, yellow-billed cuckoo,
16   southwestern willow flycatcher, Gila chub, and narrow-headed and northern Mexican
17   garter snakes.
18          93.       The Center’s 2019 surveys documented cattle impacts on three allotments
19   which are officially considered vacant by the Forest Service, including 7.90 miles of
20   significant impacts on the purportedly excluded Verde River on the Bull Springs
21   allotment (NOI, p. 318-364), 2.5 miles of significant or moderate impacts on the
22   purportedly excluded Fossil Creek within the Deadman Mesa allotment (at its border
23   with the Skeleton Ridge allotment) (NOI, p. 237-246), and approximately 4.3 miles of
24   significant or moderate impacts on the purportedly excluded Verde River on the Bartlett
25   allotment (NOI, p. 508-526). In addition, the Forest Service acknowledges that
26   unauthorized cattle grazing occurs within riparian areas on the vacant Sears Club/Chalk
27   Mountain allotment.
28

     Complaint for Declaratory and Injunctive Relief                                      Page 22
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 23 of 32




1             F.    The Forest Service’s May 19, 2020 NOI Response
2             94.   The Forest Service’s May 19, 2020 NOI response acknowledges that “there
3    are areas within or adjacent to allotments along the [Verde] River where unauthorized
4    livestock are utilizing riparian and aquatic habitat for listed species,” but also claims that
5    the agency “did not identify any allotments that have compliance issues associated with
6    existing consultation documents.”
7             95.   The NOI response further notes that the Prescott, Coconino, and Tonto
8    National Forests “executed a contract to remove unauthorized and feral cattle from the
9    Wild and Scenic portion of the Verde River to be completed during the Summer of
10   2020.”
11            96.   Most of the allotments at issue in this suit are not within the Verde Wild
12   and Scenic River corridor. Moreover, the Center conducted spot surveys this summer that
13   continued to document widespread unauthorized grazing in riparian areas along the
14   Verde River. Finally, the Forest Service has taken no action to mitigate the extensive
15   damage to riparian habitat that has been caused by the unauthorized grazing.
16   Accordingly, the actions taken pursuant to the removal contract relied upon in the NOI
17   response have, at best, only addressed the unauthorized riparian grazing in a piecemeal,
18   incomplete, and ineffective manner.
19                                    CLAIMS FOR RELIEF
20
                                           Claim I
21    Failure to Reinitiate and Complete ESA Section 7 Consultation to Ensure Ongoing
                    Livestock Grazing Does Not Jeopardize Listed Species
22                      or Destroy or Adversely Modify Critical Habitat
23             (ESA Violation of 16 U.S.C. § 1536(a)(2) and 50 C.F.R. § 402.16)

24            97.   Plaintiffs incorporate all preceding paragraphs by reference.
25            98.   The Forest Service has authorized livestock grazing on 18 grazing
26   allotments identified in the paragraphs above through final agency actions including the
27   issuance of term grazing permits, allotment management plans (“AMPs”), and allotment
28   annual operating instructions (“AOIs”).

     Complaint for Declaratory and Injunctive Relief                                        Page 23
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 24 of 32




1           99.    The Biological Opinions prepared for the 18 permitted grazing allotments
2    rely on excluding cattle from riparian areas, and Forest Service monitoring to confirm the
3    ongoing effectiveness of those exclusions, as a primary means to ensure Endangered
4    Species Act compliance in relation to ESA-listed riparian and aquatic dependent species
5    within the Verde River watershed. The Biological Opinions did not consider impacts
6    arising from unauthorized feral or unbranded cattle within the 18 allotments.
7           100.   Plaintiff Center for Biological Diversity conducted on-the-ground
8    assessments in 2019 to determine if cattle are present within the riparian areas that are
9    supposed to be excluded from cattle on the 18 permitted grazing allotments within the
10   Verde River watershed on the Prescott, Coconino, and Tonto National Forests, and
11   presented those assessments to the Forest Service and FWS in a January 2020 report.
12   These assessments documented that purported fencing exclusions were frequently in
13   disrepair or absent, resulting in widespread cattle presence and associated extensive
14   damage to riparian areas providing habitat for ESA-listed species. The Center’s surveys
15   documented unauthorized grazing occurring by branded cattle, as well as feral or
16   unbranded cattle, on the 18 permitted grazing allotments.
17          101.   The ESA places ongoing obligations on federal agencies to ensure that their
18   actions do not jeopardize the continued existence of endangered species or adversely
19   modify or destroy their designated critical habitat, including the duty to reinitiate section
20   7 consultation in four circumstances. 50 C.F.R. § 402.16(a)(1)-(4). Agencies must
21   reinitiate consultation, for example,“[i]f the amount or extent of taking specified in the
22   incidental take statement is exceeded,” when “[n]ew information reveals effects of the
23   action that may affect listed species or critical habitat in a manner or to an extent not
24   previously considered,” or when “[t]he identified action is subsequently modified in a
25   manner that causes an effect to the listed species or critical habitat that was not
26   considered in the biological opinion.” Id. § 402.16(a)(1)-(3).
27          102.   The grazing assessment reports provided the Forest Service and FWS with
28   documentation of extensively damaged, ineffective, or absent fencing and associated

     Complaint for Declaratory and Injunctive Relief                                       Page 24
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 25 of 32




1    riparian use and damage by branded, as well as feral and unbranded cattle on the 18
2    permitted grazing allotments. These findings contradict the requirements and
3    commitments made in the relevant Biological Opinions, and/or exceed the levels of
4    permissible incidental take established in those Biological Opinions, thus undermining
5    the legality of section 7 consultation decisions authorizing grazing on the identified
6    allotments, as all of these decisions relied upon the purported exclusion of cattle from
7    southwestern rivers and streams as a foundation for those decisions.
8           103.   The Forest Service and FWS were required to reinitiate and complete
9    consultation when presented with evidence documenting extensive cattle use and
10   associated lack of Forest Service monitoring of the riparian streamside areas of specific
11   allotments within the Verde River watershed on the Prescott, Coconino, and Tonto
12   National Forests. The Forest Service’s failure in fact to exclude domestic livestock, as
13   well as unbranded or feral livestock, from occupied threatened and endangered species
14   habitat specifically triggers the reinitiation thresholds at 50 C.F.R. § 402.16(a). By failing
15   to reinitiate and complete consultation despite the fact that the reinitiation criteria are
16   satisfied, the Forest Service and FWS are in violation of 50 C.F.R. § 402.16.
17          104.   By failing to take effective actions to exclude livestock from these
18   allotments, the Forest Service is in ongoing violation of the substantive ESA section
19   7(a)(2) requirement that federal agencies ensure their actions are not likely to jeopardize
20   the continued existence of any listed species or result in the destruction or adverse
21   modification of designated critical habitat. 16 U.S.C. § 1536(a)(2).
22          105.   Plaintiffs and their members are injured by the Forest Service’s and FWS’
23   violations of ESA section 7(a)(2) and failure to reinitiate and complete consultation.
24          106.   The Forest Service’s and FWS’ violations of section 7(a)(2) of the ESA are
25   subject to judicial review under the ESA citizen suit provision, 16 U.S.C. § 1540(g)(1),
26   and/or the APA, 5 U.S.C. §§ 701-706.
27
28

     Complaint for Declaratory and Injunctive Relief                                         Page 25
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 26 of 32




                                            Claim II
1
                Unlawful Irreversible or Irretrievable Commitment of Resources
2                            Pending Completion of Consultation
                             (ESA Violation of 16 U.S.C. 1536(d))
3
4           107.   Plaintiffs incorporate all preceding paragraphs by reference.
5           108.   The Forest Service’s May 19, 2020 NOI response letter does not
6    acknowledge that the reinitiation of ESA consultation is required for the 18 permitted
7    Verde River allotments. Cattle continue to access purportedly excluded riparian areas,
8    even though the Forest Service and FWS have determined that such exclusion is
9    necessary to avoid jeopardizing listed species or the destruction or adverse modification
10   of their designated critical habitat.
11          109.   ESA section 7(d) provides that once an agency initiates or reinitiates
12   section 7 consultation, the agency “shall not make any irreversible or irretrievable
13   commitment of resources with respect to the agency action which has the effect of
14   foreclosing the formulation or implementation of any reasonable and prudent alternative
15   measures which would not violate subsection (a)(2).” 16 U.S.C. § 1536(d). The purpose
16   of section 7(d) is to prevent harm to endangered species and designated critical habitat
17   pending the completion of section 7 consultation.
18          110.   The Forest Service has failed to exclude cattle from riparian areas occupied
19   by listed threatened or endangered species, and/or containing designated critical habitat
20   for such species, within the 18 permitted grazing allotments pending the completion of
21   reinitiated consultation, in violation of ESA section 7(d), 16 U.S.C. § 1536(d).
22          111.   Plaintiffs and their members are injured by the Forest Service’s violations
23   of ESA section 7(d).
24          112.   The Forest Service’s violations of section 7(d) of the ESA are subject to
25   judicial review under the ESA citizen suit provision, 16 U.S.C. § 1540(g)(1), and/or the
26   APA, 5 U.S.C. §§ 701-706
27
28

     Complaint for Declaratory and Injunctive Relief                                        Page 26
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 27 of 32




                                         Claim III
1
     Failure to Develop and Implement a Program to Conserve Listed Species Impacted
2           by the Forest Service’s Grazing Program and Unauthorized Grazing
                          (ESA Violation of 16 U.S.C. § 1536(a)(1))
3
4           113.   Plaintiffs incorporate all preceding paragraphs by reference.
5           114.   The Forest Service has violated its affirmative obligation to “engage in
6    consultation with the FWS” so as to “carry[] out programs for the conservation” of listed
7    species impacted by its grazing program. 16 U.S.C. § 1536(a)(1). As detailed in this
8    Complaint, permitted cattle, as well as feral or unbranded cattle, are routinely accessing
9    streamside and riparian areas that are purportedly excluded from those livestock, causing
10   widespread and significant damage to habitat occupied by endangered and threatened
11   species, and/or their designated critical habitat.
12          115.   This damage is occurring in the 18 permitted allotments, as well as the 4
13   allotments that are formally designated as vacant. Unlike the 18 permitted allotments, the
14   Forest Service and FWS have engaged in no consultation regarding the impacts of
15   grazing on the purportedly vacant allotments. The Center’s surveys demonstrated that
16   these vacant allotments—which are concentrated along the Verde River Wild and Scenic
17   corridor and contain significant portions of designated Wilderness—are subject to some
18   of the most intensive and damaging unauthorized grazing within the Verde River
19   watershed.
20          116.   The Forest Service’s actions to remove unauthorized cattle from streamside
21   and riparian areas on both the 18 permitted and 4 vacant allotments that are purportedly
22   excluded from livestock have been, at best, ineffectual and temporary in nature. Fencing
23   intended to exclude cattle is frequently absent, in disrepair, or otherwise ineffective. The
24   Forest Service has not conducted required monitoring to ensure that cattle are in fact
25   excluded from streamside and riparian areas, and has not implemented adequate
26   enforcement actions to compel corrective action. The Forest Service’s contracts to
27   remove unauthorized permitted cattle, and feral or unbranded cattle, from purportedly
28

     Complaint for Declaratory and Injunctive Relief                                      Page 27
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 28 of 32




1    excluded streamside and riparian areas, have not been successful and have been limited to
2    a small portion of the impacted areas within the 18 permitted allotments and 4 vacant
3    allotments. Consequently, cattle continue to access streamside and riparian areas that are
4    purportedly excluded from such cattle.
5           117.   Even if the Forest Service was successful in finally excluding cattle from
6    purportedly excluded streamside and riparian areas, the agency has failed to develop and
7    implement, in consultation with FWS, corrective measures for mitigating the extensive
8    damage this unauthorized grazing has caused to threatened or endangered species and/or
9    their designated critical habitat on the 18 permitted allotments and 4 vacant allotments.
10   16 U.S.C. § 1536(a)(1). The Forest Service’s failure to “utilize [its] authorities . . . by
11   carrying out programs for the conservation of endangered species” in consultation with
12   and with the assistance of FWS violates section 7 (a)(1) of the ESA. Id.
13                                    REQUEST FOR RELIEF
14          Wherefore, Plaintiffs respectfully request that the Court:
15          1.     Declare that the Forest Service and FWS are violating section 7(a)(2) of the
16   Endangered Species Act and 50 C.F.R. § 402.16 by failing to reinitiate and complete
17   consultation on the 18 permitted grazing allotments identified in the paragraphs above
18   and listed in Table 1 in order to ensure that grazing activities on those allotments do not
19   jeopardize the continued existence of listed species or result in the destruction or adverse
20   modification of their designated critical habitat;
21          2.     Declare that the Forest Service is violating Section 7(d) of the Endangered
22   Species Act by failing to remove all cattle within purportedly excluded riparian areas on
23   the 18 permitted grazing allotments identified above and listed in Table 1, pending the
24   completion of reinitiated consultation;
25          3.     Declare that the Forest Service is violating Section 7(a)(1) of the
26   Endangered Species Act by failing, in consultation with and with the assistance of FWS,
27   to develop and implement a program to conserve listed species impacted by the agency’s
28   grazing program, including the failure to mitigate damage caused by unauthorized

     Complaint for Declaratory and Injunctive Relief                                         Page 28
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 29 of 32




1    permitted cattle, and feral or unbranded cattle, to streamside and riparian streamside
2    providing habitat for listed species on the 18 permitted grazing allotments and 4 vacant
3    grazing allotments identified above and listed in Table 1;
4           4.     Order the Forest Service to remove all cattle within purportedly excluded
5    riparian areas on the 18 permitted grazing allotments and 4 vacant grazing allotments
6    identified above and listed in Table 1 within ten days of this Court’s Order;
7           5.     Order the Forest Service to identify sources of unauthorized livestock use
8    in Verde River watershed riparian areas on the 18 permitted grazing allotments and 4
9    vacant grazing allotments identified above and listed in Table 1 within three months, and
10   within six months, make necessary repairs to fencing infrastructure to prevent future
11   unauthorized use. In areas where unauthorized cattle use cannot be remedied by existing
12   infrastructure, the Forest Service shall relocate fencing or close pastures to grazing as
13   necessary to prevent further unauthorized riparian grazing;
14          6.     Order the Forest Service to commit to monthly inspection of riparian areas
15   within vacant allotments, and within excluded riparian areas on permitted allotments
16   when cattle are in a pasture adjacent to purportedly excluded riparian areas, and to
17   weekly inspections if there is a “water gap” in the pasture; further Order the Forest
18   Service to immediately make these inspections available through a website portal or
19   similar means;
20          7.     Order the Forest Service and FWS to reinitiate and complete consultation
21   on the 18 permitted grazing allotments identified in the paragraphs above and listed in
22   Table 1;
23          8.     Order the Forest Service, in consultation with and with the assistance of
24   FWS, to develop a program for the conservation of endangered and threatened species
25   impacted by the Forest Service’s grazing program, including actions to mitigate damage
26   caused by unauthorized permitted cattle, and feral or unbranded cattle, to streamside and
27   riparian streamside providing habitat for listed species on the 18 permitted grazing
28   allotments and 4 vacant grazing allotments;

     Complaint for Declaratory and Injunctive Relief                                        Page 29
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 30 of 32




1           9.     Grant Plaintiffs their reasonable attorneys’ fees and costs associated with
2    this action, as provided by the ESA, § 1540(g)(4), or the Equal Access to Justice Act, 28
3    U.S.C. § 2412; and
4           10.    Provide such additional relief as the Court may deem just and proper.
5    Respectfully Submitted this 17th day of September, 2020.
6
                                                /s/ Brian Segee
7                                               Brian Segee (Cal. Bar No. 200795)
                                                Center for Biological Diversity
8                                               660 S. Figueroa Street, Suite 1000
9                                               Los Angeles, CA 90017
                                                (805) 750-8852
10                                              bsegee@biologicaldiversity.org
                                                Pro Hac Vice Application Pending
11
12                                              Marc Fink (Minn. Bar No. 343407)
                                                Center for Biological Diversity
13                                              209 East 7th Street
14                                              Duluth, MN 55805
                                                Tel: (218) 464-0539
15                                              mfink@biologicaldiversity.org
                                                Pro Hac Vice Application Pending
16
17                                              Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28

     Complaint for Declaratory and Injunctive Relief                                     Page 30
     Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 31 of 32




1                            Table 1: Verde Watershed Allotments
2
3
                                   BiOp
4         #     Allotment                    Riparian Areas    Critical Habitat
5         1   Muldoon            12/30/02 Verde River         LM, RS, SD, YBC
          2   West Bear/Del               Verde River         LM, NHGS, RS,
6                                12/30/02
              Rio                                             SD, YBC
7         3                                 Verde River       LM, NHGS, RS,
              China Dam          12/30/02
                                                              SD, YBC
8         4                                 Verde River       LM, NHGS, RS,
              Sand Flat          12/30/02
                                                              SD, YBC
9
          5                                 Verde River       LM, NHGS, RS,
              Perkinsville       12/30/02
10                                                            SD, YBC
          6                                 Verde River       LM, NHGS, RS,
11            Horseshoe          12/30/02
                                                              SD, YBC
12        7                                 Verde River       LM, NMGS, RS,
              Antelope Hills     12/30/02
                                                              SD, SWWF, YBC
13        8                                 Verde River       GC, LM, NMGS,
14            Windmill West      8/14/14                      RS, SD, SWWF,
                                                              YBC
15        9                           Verde River, Gap        RS, SD, SWWF,
16            Brown Springs 12/30/02 Creek, Coldwater         YBC
                                      Creek.
17       10                           Verde River,         RS, SD, SWWF,
              13-Mile Rock    5/6/16 Cottonwood Springs, YBC
18                                    West Verde River
19       11   Hackberry/Pivot         Verde River          SWWF
                              5/6/16
              Rock
20       12                           Wet Beaver Creek,    GC
              Beaver Creek    5/6/16
21                                    Red Tank Draw
         13                           Wet Beaver Creek,    GC, NHGS,
22            Apache Maid     5/6/16 Red Tank Draw         NMGS, YBC
         14                           Beaver Creek, Walker GC, YBC
23
              Walker Basin    5/6/16 Creek
24       15                           Verde River, Houston RS, SWWF, YBC
              Skeleton Ridge 6/25/97 Creek, Fossil Creek
25       16                   5/6/16; Verde River, Fossil  CLF, LM, RS,
26            Fossil Creek    5/7/13 Creek                 SD, SWWF, YBC
         17                   n/a-    Fossil Springs       LM, SD
27            Deadman Mesa Vacant
28
      Case 3:20-cv-08243-DGC Document 1 Filed 09/17/20 Page 32 of 32




          18                            Verde River, East     LM, RS, SD,
1
                                        Verde River, Fossil   SWWF, YBC
2              Cedar Bench     9/8/95   Creek
          19                   n/a-     East Verde River      NHGS
3              Bull Springs    Vacant
4         20                            Verde River, Red     SWWF
                                        Creek, Tangle Creek,
5            Red Creek         12/19/00 Zigzag Creek
6         21 Sears                                           LM, RS, SD,
             Club/Chalk        n/a-                          SWWF, YBC
7            Mountain          Vacant
          22                   n/a-                          LM, RS, SD,
8            Bartlett          Vacant                        SWWF, YBC
9    CLF-Chiricahua leopard frog
10   GC-Gila chub
     LM-Loach minnow
11   MSO-Mexican spotted owl
     NHGS-Narrow-headed garter snake
12
     NMGS-Northern Mexican garter snake
13   RS-Razorback sucker
     SD-Spikedace
14   SWWF-Southwestern willow flycatcher
15   YBC-Yellow-billed cuckoo

16
17
18
19
20
21
22
23
24
25
26
27
28
